DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 recites the limitation "prior to removing the portion of the bottom spacer layer”.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 does not have a limitation for removing a portion of the bottom spacer layer. Therefore, the limitation, “prior to removing the portion of the bottom spacer layer” lacks antecedence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9853028 B1; Cheng) in view of Chi et al. (US 10157798 B1; Chi).
Regarding claim 1, Cheng discloses a method for forming a vertical field effect transistor structure, the method comprising at least: forming a source/drain layer (Fig. 5, 16; Column 4 line 40) in contact with at least one semiconductor fin (Fig. 5, 12; Column 4 line 34); forming a spacer layer (Fig. 5, 18; Column 4 line 53) in contact with the source/drain layer; removing (Fig. 6, 18; Column 4 line 67) a portion of the spacer layer to expose an end portion of the source/drain layer underlying a region where a gate structure (Fig. 10, 30; Column 6 line 13) is to be subsequently formed; recessing the exposed end portion of the source/drain layer, the recessing forming a notched region (Fig. 7, 24; Column 5 line 20) within the source/drain layer; and forming a dielectric layer (Fig. 8, 26; Column 5 line 32) within the notched region.
Cheng discloses recessing the exposed end portion of the source/drain layer, the recessing forming a notched region (Fig. 7, 24; Column 5 line 20) within the source/drain layer. Cheng is silent on forming a notched region within the source/drain layer under a bottom surface of a vertical portion of the spacer layer;
Chi discloses a similar method that comprises recessing (Fig. 3; Column 7 line 20-26), an exposed end portion of a source/drain layer (Fig. 3, 22; Column 7 line 20-26), the recessing forming a notched region (Fig. 3, 30; Column 7 line 24-25) within the source/drain layer under a bottom surface of a vertical portion of a spacer layer (Fig. 3, 30, 20; Column 7 line 19); and forming a dielectric layer (Fig. 4, 40; Column 7 line 45-46) within the notched region. 

Regarding claim 2, Cheng in view of Chi discloses the method of claim 1, wherein forming the dielectric layer comprises: forming the dielectric layer (Fig. 8, 26; Column 5 line 32) in contact with the source/drain layer (Fig. 8, 16; Column 4 line 40) and a portion of the spacer layer. (Fig. 8, 22; Column 5 line 5-15)
Regarding claim 3, Cheng in view of Chi discloses the method of claim 2, wherein forming the dielectric layer on the portion of the spacer layer comprises: forming the dielectric layer (Fig. 8, 26; Column 5 line 32) in contact with a sidewall and a top surface of the portion of the spacer layer (Fig. 8, 22; Column 5 line 5-15).
Regarding claim 4, Cheng in view of Chi discloses the method of claim 1, wherein the dielectric layer (Fig. 10, 26; Column 5 line 32) isolates the end portion of the source/drain layer from the gate structure (Fig. 10, 30; Column 6 line 13) and a portion of the spacer layer. (Fig. 10, 22; Column 5 line 5-15)
Regarding claim 6, Cheng in view of Chi discloses the method of claim 1, wherein after the dielectric layer (Fig. 8, 26; Column 5 line 32) has been formed within the notched region (Fig. 8, 24; Column 5 line 20), the method further comprises: removing portions of the spacer layer (Fig. 10, 22; Column 5 line 5-15)  from vertical surfaces of at least the at least one semiconductor fin (Fig. 10, 12; Column 4 line 34).
Regarding claim 7, Cheng in view of Chi discloses the method of claim 6, further comprising: forming a metal gate structure  (Fig. 10, 30; Column 6 line 13)  in contact with sidewalls of the at least one semiconductor fin  (Fig. 10, 12; Column 6 line 
Regarding claim 23, Cheng in view of Chi discloses the method of claim 1, further comprising: forming a metal gate structure (Fig. 7, 70; Column 8 line 51 Chi) in contact with the dielectric layer (Fig. 7, 40; Column 8 line 543 Chi).
Cheng disclose a first SiN dielectric 26 and a second SiN dielectric 28 stacked thereon. Both layers are make up one thick SiN layer. Chi discloses a first dielectric layer 40 and a second dielectric layer 50. Cheng differs from Chi by removing the sacrificial spacers before depositing the high dielectric gate metal (order of steps). 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the high-k gate structure of Chi for having less resistance between the gate and the source drain layer.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9853028 B1; Cheng) in view of Chi et al. (US 10157798 B1; Chi), and further in view of Anderson et al. (US 20090302402 A1; An).
Regarding claim 5, Cheng in view of Chi discloses the method of claim 1, wherein prior to removing the portion of the spacer layer, the method comprises: forming one or more oxide layers over horizontal portions (width of the top surface extends horizontally) of the spacer layer except for the portion of the spacer layer, wherein the one or more oxide layers protect underlying portions of the spacer layer during removal of the portion of the spacer layer for exposing the end portion of the source/drain layer
An discloses a method of removing a portion of a spacer material (Fig. 2B, 30; ¶70-71) where prior to removing the desired portion,  forming an oxide mask on portions to remain, exposing portions to be etched, followed by etching the exposed portion. 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use an oxide mask layer in the process of patterning a layer to prevent removal of portions desired to remain.
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9853028 B1; Cheng) in view of Chi et al. (US 10157798 B1; Chi), and further in view of Park et al. (US 20200027981 A1; Park).
Regarding claim 21, Cheng in view of Chi discloses the method of claim 1, further comprising: forming an isolation region in contact with the source/drain layer prior to forming the spacer layer.
Park discloses a method of forming a vertical finfet device where prior to forming a spacer layer a shallow trench isolation feature (Fig. 4, 180; ¶45) is formed in the in contact with the source/drain layer (Fig. 4, 210; ¶42). 

Regarding claim 22, Cheng in view of Chi and Park discloses the method of claim 21, wherein forming the spacer layer comprises: forming a portion of the spacer layer (Fig. 5, 410; ¶47) on and in contact with a top surface of the isolation region (Fig. 4, 180; ¶45).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form an isolation region and spacer layer structure of Park  for isolating multiple fin structures. It would further be prima facie obvious to change the sequence of steps of Cheng to deposit the second dielectric layer before removing the sacrificial spacers, in the absence of new or unexpected results. (MPEP 2144.04, IV, C)
Allowable Subject Matter
Claims 24-33 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             
/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816